UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 00-50347 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee 45-0508261 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 120 Evans Avenue, Morristown, Tennessee (Address of principal executive offices) (Zip code) (423) 586-8421 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: At May 14, 2013, the registrant had 6,602,017 shares of common stock, $0.01 par value per share, outstanding. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Condition - Unaudited Nine months ended March 31, 2013 and year ended June 30, 2012 3 Consolidated Statements of Earnings - Unaudited Three and nine months ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income – Unaudited Three and nine months ended March 31, 2013 and 2012 Consolidated Statements of Changes in Stockholders’ Equity – Unaudited Nine months ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows - Unaudited Nine months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements - Unaudited 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II.OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Jefferson Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (Dollars in Thousands) March 31, June 30, Assets (Unaudited) Cash and cash equivalents $ $ Interest-earning deposits Investment securities classified as available for sale, net Federal Home Loan Bank stock Bank owned life insurance Loans receivable, net of allowance for loan losses of $5,670 and $5,852 Loans held-for-sale Premises and equipment, net Foreclosed real estate, net Accrued interest receivable: Investments Loans receivable Deferred tax asset Core deposit intangible Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing Repurchase agreements Federal Home Loan Bank advances Subordinated debentures Other liabilities Accrued income taxes — — Total liabilities Commitments and contingent liabilities — — Stockholders’ equity: Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued or outstanding Common stock, $.01 par value; 30,000,000 shares authorized; 9,182,372 shares issued and 6,604,585 shares outstanding at March 31, 2013 and 6,631,989 shares outstanding at June 30, 2012 92 92 Additional paid-in capital Unearned ESOP shares ) ) Unearned compensation ) ) Accumulated other comprehensive income Retained earnings Treasury stock, at cost (2,577,786 and 2,550,383 shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to financial statements. 3 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Earnings (Unaudited) (Dollars in Thousands, Except Net Earnings Per Share) Three Months Ended Nine Months Ended March 31, March 31, Interest income: Interest on loans receivable $ Interest on investment securities Other interest 67 66 Total interest income Interest expense: Deposits Repurchase agreements 1 2 4 5 Advances from FHLB Subordinated debentures 79 84 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Mortgage origination fee income 97 68 Service charges and fees Gain on investments — — 12 39 Gain (loss) on sale of fixed assets — — 1 ) Gain (loss) on sale of foreclosed real estate, net 28 ) ) ) BOLI increase in cash value 61 58 Other Total noninterest income Noninterest expense: Compensation and benefits Occupancy expense Equipment and data processing expense DIF premiums Advertising 82 Legal and professional services 72 Valuation adjustment and expenses on OREO Amortization of intangible assets 92 Other Total noninterest expense Earnings (loss) before income taxes ) Income taxes: Current 4 — 27 — Deferred 31 ) Total income taxes 31 ) Net earnings (loss) $ ) Net earnings (loss) per share, basic $ ) Net earnings (loss) per share, diluted $ ) Net earnings (loss) $ ) Other comprehensive income: Unrealized holding gain (loss) ) ) Income tax benefit (expense) ) 27 ) Comprehensive income (loss) $ ) See accompanying notes to financial statements. 4 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity Nine Months Ended March 31, 2013 and 2012 (Dollars in Thousands) Unallocated Accumulated Additional Common Other Total Common Paid-in Stock in Unearned Comprehensive Retained Treasury Stockholders’ Stock Capital ESOP Compensation Income Earnings Stock Equity Balance at June 30, 2012 $
